DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Advisory Action
The proposed amendments, filed 05/23/22, after a final rejection mailed 04/13/2022, will not be entered because the amendments raise new issues that would require further consideration and/or search. The proposed amendments are to claims 1 and 2. The proposed amendments include, for claim 1, “wherein the print cycle and the re-coat cycle occur during separate time periods,” and amending “at least one channel used by both the (gases)” to “at least one channel used by each of the (gases).” The proposed amendments would require further consideration and possible search.
Response to Arguments
Applicant's arguments filed 05/23/2022 with respect to the prior art rejection of independent claim 1 under 35 U.S.C. 102 have been fully considered but they are not persuasive. Applicant states (pp. 11-12) that McMurtry is directed to moving the gas inlet and outlet closer to the energy beam. Applicant argues (p. 12) that, unlike McMurtry, original independent claim 1 recites a gas exchange structure coupled to the re-coater and configured to travel with the re-coater to remove contaminated gas and to add clean gas during the re-coat cycle. Applicant proposes further amending the claim to recite that the print cycle and the re-coat cycle occur during separate time periods. (Emphasis in original.)
The argument with respect to original independent claim 1 is not persuasive. As provided in the final rejection, McMurtry discloses a gas exchange structure coupled to the re-coater and configured to travel with the re-coater to remove contaminated gas and to add clean gas during the re-coat cycle (see pp. 8-9 of previous Office Action). Of note is paragraph [0016] of McMurtry, which states that the wiper (recoater) may be mounted to move with at least one of the gas inlet and gas outlet (cited Fig. 14 shows this configuration, the wiper is mounted to inlet and outlet), and in this way powder may be spread with movement of the gas inlet and/or outlet; the wiper mounted to move with the gas inlet and/or outlet may be movable from an extended position to a retracted position, and in this way the gas inlet and/or outlet can be moved with and without spreading powder by moving the wiper between extended and retracted positions. As such, the gas exchange structure (comprising gas inlet and outlet) is configured to travel with the re-coater (connected to wiper) and to remove contaminated gas and to add clean gas during the re-coat cycle (while spreading powder). The structural configuration as well as the claimed function are clearly depicted by Fig. 14, shown in the previous Office Action. 
Arguments directed to proposed amendments are moot as the amendments will not be entered at this time. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GROUX whose telephone number is (571)272-7938. The examiner can normally be reached Monday - Friday: 9am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571) 270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.L.G./Examiner, Art Unit 1754                                                                                                                                                                                                        
/SEYED MASOUD MALEKZADEH/Primary Examiner, Art Unit 1754